UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended June 30, 2008 ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 000-16929 DOR BIOPHARMA, INC. (Exact name of registrant as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 850 Bear Tavern Road, Suite 201 Ewing, NJ 08628 (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Indicate by check whether the registrant(1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At August4, 2008, 101,805,497 shares of the registrant's common stock (par value, $.001 per share) were outstanding. Table of Contents Item Description Page Part I FINANCIAL INFORMATION 1. Consolidated Financial Statements. 3 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 3. Quantitative and Qualitative Disclosure About Market Risk. 26 4. Controls and Procedures. 26 Part II OTHER INFORMATION 5. Exhibits. 28 Table of Contents PART I. - FINANCIAL
